Dismissed and Memorandum Opinion filed July 27, 2006







Dismissed
and Memorandum Opinion filed July 27, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00624-CR
____________
 
THE STATE OF TEXAS, Appellant
 
V.
 
JUAN CARLOS MORALES, Appellee
 

 
On Appeal from County Court at Law
No. 1 & Probate Court
Brazoria County,
Texas
Trial Court Cause No. 146069
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellee was convicted of the offense of running a red light and
assessed a fine of $200.00.  The court below found the evidence insufficient
and reversed the judgment on May 17, 2006.  The State=s notice of appeal was not filed
until June 13, 2006.




The
State is entitled to appeal a court=s order in a criminal case as
provided by article 44.01 of the Texas Code of Criminal Procedure.  See Tex. R. App. P. 25.2(a)(1).  Pursuant
to article 44.01, the State may not appeal later than the fifteenth day after
the date on which the order, ruling or sentence to be appealed is entered by
the trial court.  See Tex. Code
Crim. Proc. Ann. 44.01(d).  Because the State did not file its notice of
appeal within fifteen days following the lower court=s order or reversal, we must dismiss
the appeal for want of jurisdiction.  See State v. McKinney, 803 S.W.2d
374, 377 (Tex.App.‑Houston [14th Dist.] 1990, no pet.); State v.
Rollins, 4 S.W.3d 453, 455 (Tex.App.‑Austin 1999, no pet.).
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
27, 2006.
Panel consists of Justices Hudson, Fowler, and
Seymore.
Do Not Publish C Tex. R. App. P.
47.2(b).